DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent Publication Number 2018/0121703 A1) in view of Branda (US Patent Publication Number 2015/0109651 A1).
Jung discloses, as claimed in independent claim 1, a display device (Figures 12a and  13a) comprising: a display panel (131); a sensor (171) that is disposed on a side of the display panel; and a discoloration layer (1210/1310) disposed on an opposite side of the display panel1,  Jung fails to teach wherein a transmittance of the discoloration layer varies by 5 times to 20 times, which depends whether or not ultraviolet light is present, with respect to light having a wavelength of about 600 nanometers to about 630 nanometers.  In a related art, Branda teaches an optical device (Fig. 11) wherein a transmittance of the discoloration layer varies by 5 times to 20 times, which depends whether or not ultraviolet light is present (¶ 0108), with respect to light having a wavelength of about 600 nanometers to about 630 nanometers (See Annotated Figure Below).    

    PNG
    media_image1.png
    532
    632
    media_image1.png
    Greyscale

	It would been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Jung, with the transmission characteristics of the discoloration layer as taught by Branda, for the purpose of providing a way of controlling the amount of light emitted by the display (¶ 0048).
Jung discloses as claimed in claim 3, wherein the sensor (171) is an optical type of fingerprint recognition sensor.
Jung discloses, as claimed in claim 5, further comprising (Fig. 13a), a window (110), wherein the discoloration layer (1310) is disposed between the display panel (131) and the window (110).
Jung discloses, as claimed in claim 7, further comprising a window (110), wherein the window is disposed between the display panel (131) and the discoloration layer (1210).
Jung discloses, as claimed in independent claim 12, a display device comprising (Figures 12a and 13a):a display panel (131); a sensor (171) that is disposed on a side of the display panel; and a discoloration layer (1210/1310) that is disposed between the sensor (171) and the display panel (131), Jung fails to teach wherein a transmittance of the discoloration layer varies by 5 times to 20 times, which depends whether or not ultraviolet light is present, with respect to light 
It would been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Jung, with the transmission characteristics of the discoloration layer as taught by Branda, for the purpose of providing a way of controlling the amount of light emitted by the display (¶ 0048).
Jung discloses as claimed in claim 14, wherein the sensor (171) is an optical type of fingerprint recognition sensor.

Claims 4, 8 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent Publication Number 2018/0121703 A1) in view of Branda (US Patent Publication Number 2015/0109651 A1) and in further  Kamiya (JP Patent Publication Number 2017/193115 A1).
Jung and Branda fail to teach, as claimed in claim 4, wherein the discoloration layer comprises a fulgide-based material, a diarylethene-based material, or a combination thereof. In a related art, Kamiya teaches wherein the discoloration layer comprises a fulgide-based material, a diarylethene-based material, or a combination thereof (¶ 0004).
	It would been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Jung, with the transmission characteristics of the discoloration layer as taught by Branda, for the purpose of 
Jung and Branda fail to teach as claimed in claim 9, wherein the discoloration layer comprises an adhesive material. In a related art, Kamiya wherein the discoloration layer comprises an adhesive material (¶ 0012).
It would been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Jung, with the transmission characteristics of the discoloration layer as taught by Branda, for the purpose of providing having a function of temporarily storing and holding a color-developed state and a decolored state without being decolored even if the laminate is left by stopping irradiation with light ((¶ 0004).
Jung and Branda fail to teach, as claimed in claim 15, wherein the discoloration layer comprises a fulgide-based material, a diarylethene-based material, or a combination thereof. In a related art, Kamiya teaches wherein the discoloration layer comprises a fulgide-based material, a diarylethene-based material, or a combination thereof (¶ 0004).
	It would been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Jung, with the transmission characteristics of the discoloration layer as taught by Branda, for the purpose of providing having a function of temporarily storing and holding a color-developed state and a decolored state without being decolored even if the laminate is left by stopping irradiation with light ((¶ 0004).

It would been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Jung, with the transmission characteristics of the discoloration layer as taught by Branda, for the purpose of providing having a function of temporarily storing and holding a color-developed state and a decolored state without being decolored even if the laminate is left by stopping irradiation with light ((¶ 0004).


Allowable Subject Matter
Claims 2, 6, 8, 10, 13, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a display device comprising: a display panel; a sensor that is disposed on a side of the display panel; a discoloration layer disposed on an opposite side of the display panel; prior art fails to simultaneously teach wherein the transmittance of the discoloration layer is less than 10% in the presence of ultraviolet light, and the transmittance of the discoloration layer is 80% or greater in the absence of ultraviolet light, as taught by claims 2 and 13; further comprising an adhesive layer that is disposed between the discoloration layer and the display panel, as claimed in claim 6 and 16; further comprising a hard coating layer, wherein the discoloration layer is disposed between the hard coating layer and the display panel, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

15 January 2022



/JOURNEY F SUMLAR/            Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Jung states in ¶0124 photo-chromic layer 1210 has only to be disposed over the fingerprint sensor 171, and the photo-chromic layer 1210 may be disposed over the cover glass 110. Figure 13a shows that cover glass 110 is on the opposite side of display panel 131. The examiner has interpreted that the discoloration layer could be either 1210 or 1310 because the discoloration layer functions as a filter.